Citation Nr: 0803334	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  04-28 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
December 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 decision by the RO.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal sources.  38 U.S.C.A. 
§ 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) 
(2007).

On his application for benefits, dated in May 2002, the 
veteran asked the RO to obtain relevant VA medical records in 
support of his claim: specifically, from the VA Medical 
Center (VAMC) in Miami, Florida, dated in 1988 and/or 1989; 
from the VAMC in Tampa, Florida, dated in 1991; and from a VA 
facility (an outpatient clinic) in Fort Lauderdale (Oakland 
Park), Florida, dated in 1992 and/or 1993.  Evidence in the 
claims file, including an August 1995 report from Jamie L. 
Pollack, M.S., a January 2007 VA clinical record, and a March 
2007 VA examination report, appears to show that the veteran 
may have also received relevant treatment at these or other 
VA facilities in 1995, June 2002, and August 2005, to include 
at the VAMC in Orlando, Florida and the VA Community Based 
Outpatient Clinic (OPC) in Lakeland, Florida.  With the 
exception of a VA consultation sheet, dated in April 1991, 
the claims file contains no records of treatment from these 
facilities that pertain to the time frames identified.  Nor 
does the claims file contain any clear indication that 
efforts have been made to obtain records from those time 
frames.  Because the missing evidence, if procured, could 
bear on the outcome of the veteran's appeal, further 
development is required.  See also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (holding that VA is charged with constructive 
notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Take action to ensure that all relevant 
records of the veteran's treatment at the 
VAMC's in Miami, Tampa, and Orlando, Florida, 
and at the VAOPC's in Fort Lauderdale 
(Oakland Park) and Lakeland, Florida, are 
associated with the claims file, including, 
but not limited to, any and all non-
electronic (i.e., typed or hand-written) 
clinical records, progress notes, and/or 
reports of hospitalization, whether or not 
they have been archived, following the 
procedures set forth in 38 C.F.R. § 3.159.  
The evidence obtained, if any, should be 
associated with the claims file.

2.  After the foregoing development has been 
completed, return the claims file to the VA 
examiner who previously evaluated the veteran 
in March 2007.  The examiner should be asked 
to review the expanded record-to include an 
October 2007 opinion from the veteran's 
private audiologist, Scott A. Sims-and to 
prepare a supplemental report indicating the 
extent to which, if any, the additional 
evidence impacts on her prior opinion as to 
whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that the veteran's hearing 
impairment can be attributed to service.  If 
the examiner who previously evaluated the 
veteran is unavailable, schedule the veteran 
for an examination by another examiner for 
purposes of obtaining the necessary 
information.  A complete rationale for all 
opinions should be provided.

3.  Thereafter, take adjudicatory action on 
the claim here in question.  If the benefit 
sought remains denied, furnish a supplemental 
statement of the case (SSOC) to the veteran 
and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).

